SANDSTROM, Justice,
dissenting.
[¶ 18] I respectfully dissent, because the district court made important findings that properly result in the evidence not being suppressed.
[¶ 19] The majority correctly notes that the officer made a good traffic stop of the vehicle. The drug dog “alerted on” the vehicle with Gefroh in it, reflecting the presence of drugs.
[¶ 20] The district court made these important findings:
*435During the course of the investigatory-stop, while still in the vehicle, Officer Huber noticed Gefroh making furtive movements. Officer Huber asked Ge-froh if he could search his person. Ge-froh did not respond. Because of the furtive movements coupled with Saber alerting on the pickup, Officer Huber told Gefroh to place his hands on the pickup’s tailgate. On at least two occasions, Gefroh removed his right hand from the tailgate and reached for his right hand jacket pocket. Officer Huber told Gefroh to keep his hands on the tailgate. Concerned for the Task Force officers’ safety, Officer Huber performed a pat-down search of Gefroh’s person and felt a “soft object” in his right jacket pocket.
Based on the pat-down search, Officer Huber reached into Gefroh’s jacket pocket and discovered two plastic bags containing white powder. Later testing by the North Dakota Crime Laboratory confirmed that the white substance in the plastic bags was cocaine.
[¶ 21] The district court found the officer’s pat-down search of Gefroh for weapons was justified.
[¶ 22] On appeal, the State identifies the issue as “whether the district court erred in granting the defendant’s motion to suppress evidence.”
[¶ 23] On the basis of the drug dog alert, there was probable cause to believe there were drugs present in a very finite universe that included Gefroh’s person. During a proper pat-down search for weapons, when the officer found a soft object in Gefroh’s pocket, he had probable cause to believe the object was drugs and was entitled to remove it. “If a police officer lawfully pats down a suspect’s outer clothing and feels an object whose contour or mass makes its identity immediately apparent, there has been no invasion of the suspect’s privacy beyond that already authorized by the officer’s search for weapons .... ” Minnesota v. Dickerson, 508 U.S. 366, 375, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993). The officer’s reasonable suspicion, based on the totality of the circumstances preceding the pat-down, including Gefroh’s actions and the drug dog alert, made it apparent the object was drugs.
[¶ 24] The district court said:
The only witness called to testify was Officer Sandusky. At no point during his testimony was Officer Sandusky able to point to any reasonable and articula-ble suspicion that the “soft object” Officer Huber felt in Gefroh’s pocket led him to believe that Gefroh was carrying a weapon or presented a potential threat to the officers’ safety.
[¶ 25] The standard of review, however, is an objective one, not a subjective one. Whren v. United States, 517 U.S. 806, 813, 116 S.Ct. 1769, 135 L.Ed.2d 89 (1996). As we explained in Zimmerman v. N.D. Dep’t of Transp., 543 N.W.2d 479, 482-83 (N.D.1996), the officer’s subjective basis for action does not vitiate objective reasonable suspicion or probable cause. In Zimmerman the officer testified he made a stop because he was directed to do so by another officer (which may not have provided a valid basis for a stop), but the stop was still valid because the officer had witnessed the driver committing a moving violation (which provided a valid basis for the stop). Although before Whren, Chief Justice YandeWalle wrote similarly for the Court in State v. Smith, 452 N.W.2d 86 (N.D.1990).
[¶ 26] The objective question is whether the officer had probable cause to proceed further. Unlike as in the typical pat-down search, the objective facts here gave the officer probable cause to believe the soft object legitimately discovered was *436drugs before he removed it from Gefroh’s pocket.
[¶ 27] Under nearly identical circumstances — a drug dog alerting on the vehicle and an object that could be drugs found on the defendant during a weapons pat-down search — and the “plain feel doctrine,” other courts have upheld the action of officers. See, e.g., State v. Burns, 698 So.2d 1282 (Fla.Dist.Ct.App.1997); Wilson v. State, 150 Md.App. 658, 822 A.2d 1247 (Md.Ct.Spec.App.2003).
[¶28] As Judge Kermit Edward Bye has outlined for the Eighth Circuit, the “plain touch” or “plain feel” doctrine is well recognized by the United States Supreme Court:
To take issue with the officers’ conduct, rather, one must turn back to the discovery and seizure of the cash itself. During a Terry stop, “[w]hen an officer is justified in believing that the individual whose suspicious behavior he is investigating at close range is armed and presently dangerous to the officer or to others,” the officer may conduct a pat-down search “to determine whether the person is in fact carrying a weapon.” Terry [v. Ohio], 392 U.S. [1,] 24, 88 S.Ct. 1868 [20 L.Ed.2d 889 (1968)]. Because weapons and violence are frequently associated with drug transactions, it is reasonable for an officer to believe a person may be armed and dangerous when the person is suspected of being involved in a drug transaction. United States v. Robinson, 119 F.3d 663, 667 (8th Cir.1997). In this case, not only did the officers suspect the defendants had been involved in a drug transaction, the officers also had to confront three unknown men in the early evening in a place known for its drug activity. After considering the totality of these circumstances, we conclude the decision to conduct the pat-down search was proper under the Fourth Amendment. This conclusion, however, does not end the inquiry.
Rather, the issue narrows to whether Sergeant Pavlak, the officer who conducted the search, was justified in seizing the cash in Mr. Alfaro’s pockets. While the “purpose of a pat-down search is not to discover evidence of crime, but to allow the officer to pursue his investigation without fear of violence,” and while the search must therefore “be strictly limited to that which is necessary for the discovery of weapons which might be used to harm the officer or others nearby,” Minnesota v. Dickerson, 508 U.S. 366, 373, 113 S.Ct. 2130, 124 L.Ed.2d 334 (1993) (internal citations and quotations omitted), officers may lawfully seize contraband they incidentally discover in “plain touch” during a Terry frisk.
In Dickerson, the Supreme Court established the “plain touch” or “plain feel” concept as an analogue to the plain-view doctrine. Id. at 375-76, 113 S.Ct. 2130. It is settled that an officer, without a warrant, may seize an object in plain view provided the officer is lawfully in the position from which he or she views the object, the object’s incriminating character is immediately apparent, and the officer has a lawful right to access the object. Id. at 375, 113 S.Ct. 2130. The plain-view doctrine “has an obvious application by analogy to eases in which an officer discovers contraband through the sense of touch during an otherwise lawful search.” Id. The Court described this analogy as follows:
If a police officer lawfully pats down a suspect’s outer clothing and feels an object whose contour or mass makes its identity immediately apparent, there has been no invasion of the suspect’s privacy beyond that already au*437thorized by the officer’s search for weapons; if the object is contraband, its warrantless seizure would be justified by the same practical considerations that inhere in the plain-view context.
Id. at 375-76, 113 S.Ct. 2130 (emphasis added).
While Dickerson’s holding refers specifically to contraband, we do not doubt the plain-touch doctrine extends to the lawful discovery of any incriminating evidence, not just contraband such as drugs. See United States v. Hernandez-Rivas, 348 F.3d 595, 599 (7th Cir.2003) (tacitly recognizing plain-touch doctrine would justify seizure of $10,000 in cash); United States v. Miles, 247 F.3d 1009, 1013 (9th Cir.2001) (“[I]f an officer feels an item that he recognizes as contraband or evidence, that touch may provide probable cause for the arrest of the person and seizure of the evidence.” (emphasis added)). Indeed, in the footnote that follows the Dickerson block quotation we have just cited, the Court explains “[t]he police officer in each case [plain view or plain touch] would have had a prior justification for an intrusion in the course of which he came inadvertently across a piece of evidence incriminating the accused.” Id. at 376 n. 3, 113 S.Ct. 2130 (emphasis added).
United States v. Bustos-Torres, 396 F.3d 935, 943-44 (8th Cir.2005) (footnote omitted).
[¶ 29] So, the test is properly an objective one. At the time the officer removed the object from the defendant’s pocket, there was probable cause to believe it was drugs. Applying the objective standard in this case, the district court should not have suppressed. The majority asserts that the State, in essence, incorrectly relied on the automobile exception and that therefore the incorrect ruling of the district court should be affirmed. This is at best an overly restrictive reading of the State’s position. As noted above, the State’s issue on appeal is “whether the district court erred in granting the defendant’s motion to suppress evidence.” The State argues that at the time the officer removed the object from the defendant’s pocket, he had probable cause:
The more common sense approach is what happened in this case. Task force officers after establishing probable cause with the canine alert and after observing the furtive movements of the defendant while he was in the vehicle prior to establishing probable cause asked him to step out and place his hands on the tailgate so they could search the vehicle. At that point he kept reaching for his pockets, after which, he was subsequently searched and the cocaine that is the subject of this case was found in his jacket pocket. The fact that he was outside the vehicle, under the facts of this case as opposed to [State v.] Haibeck [, 2004 ND 163, 685 N.W.2d 512] justifies the search done by the officers even though they indicated that they were also concerned about weapons.
“The question of whether the facts found by the trial court meet a legal standard ... is a question of law which is fully reviewable.” State v. Steinmetz, 552 N.W.2d 358, 360 (N.D.1996). There was probable cause to remove the . drugs from the defendant’s pocket.
[¶ 30] I would reverse.
[¶ 31] DALE V. SANDSTROM.